IN THE SUPREME COURT OF IOWA
                             No. 13–1213

                         Filed March 21, 2014


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

JEFFREY K. MCGINNESS,

      Appellant.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      The Grievance Commission of the Supreme Court of Iowa

recommends the respondent receive a six-month suspension. LICENSE

SUSPENDED.



      Gregory M. Lederer of Lederer Weston Craig PLC, Cedar Rapids, for

appellant.


      Charles L. Harrington and Teresa A. Vens, Des Moines, for

appellee.
                                     2

APPEL, Justice.

      In this case, we review a recommendation of the Grievance

Commission of the Supreme Court of Iowa to suspend the license of

Jeffrey K. McGinness for six months because he falsified certificates of

service attached to discovery requests sent to opposing counsel and then

defended the validity of the certificates in judicial proceedings. Following

a hearing on a complaint filed by the Iowa Supreme Court Attorney

Disciplinary Board, the commission found McGinness violated Iowa

Rules of Professional Conduct 32:3.3(a)(1) (knowingly making false

statements to a tribunal), 32:8.4(c) (conduct involving dishonesty, fraud,

deceit, or misrepresentation), and 32:8.4(d) (conduct prejudicial to the

administration of justice).     McGinness appealed the commission’s

recommended     sanction.     McGinness     admits   he   engaged   in     the

misconduct as alleged by the Board, but argues his license should not be

suspended for more than three months.

      Upon our de novo review, we agree with the commission that the

Board established by a convincing preponderance of the evidence that

McGinness violated rules 32:3.3(a)(1), 32:8.4(c), and 32:8.4(d). We also

agree with the commission that McGinness should be suspended from

the practice of law with no possibility of reinstatement for six months.

      I. Factual and Procedural Background.

      The facts are not disputed. McGinness attended the University of

Iowa as an undergraduate where he was a national champion wrestler.

After graduating from the University’s law school in 2001, he passed the

Illinois bar examination and was employed by a law firm in Chicago. He

returned to Iowa in 2007, obtained an Iowa law license through

reciprocity, and was employed by a prominent eastern Iowa law firm.
                                     3

      In 2012, McGinness represented the plaintiff in a civil action filed

in the Iowa District Court for Polk County. His client’s deposition had

been scheduled for June 18. Five days before the scheduled deposition,

McGinness realized he had not served discovery requests on opposing

counsel.   McGinness believed his failure to obtain responses from the

opposing party prior to his client’s deposition was a strategic mistake.

      To cure his oversight, McGinness embarked on a course of

dishonest conduct he will regret for the remainder of his legal career.

Instead of seeking an accommodation from opposing counsel or simply

proceeding with the scheduled deposition, he decided to lie about his

failure to serve discovery.    McGinness began by emailing opposing

counsel demanding responses to the discovery requests by the end of the

next day “to avoid the need to reschedule the deposition.”           When

opposing counsel responded that he had not received any discovery

requests from McGinness, McGinness replied via an email to which he

attached two discovery requests he had purportedly served March 21.

The discovery requests contained McGinness’s signature as well as

purported certificates of service indicating the requests had been served

March 21 by U.S. Mail. The certificates of service appeared to have been

signed by McGinness’s administrative assistant.

      Though McGinness may have prepared the discovery requests at

some prior time, McGinness had not, in fact, served opposing counsel

with those discovery requests on March 21. When he realized his error,

McGinness fabricated false certificates of service by photocopying an old

certificate of service from his response to opposing counsel’s discovery

requests in the same case. McGinness attached the false certificates to

the discovery requests and sent the package to opposing counsel.
                                         4

         Finding the circumstances suspicious, opposing counsel examined

electronic data embedded in the discovery documents received from

McGinness.       Opposing counsel determined the documents had been

created in June. Documents created in June obviously were not served

in March.      Opposing counsel then hired a handwriting expert.           After

comparing the certificates of service on the discovery documents emailed

by McGinness with the certificate of service on McGinness’s response to

opposing counsel’s discovery requests, the expert concluded the former

were photocopies of the latter.

         Opposing       counsel   confronted   McGinness   with   his   beliefs

McGinness had not served the discovery requests in March and the

certificates of service were falsified. To support his allegations, opposing

counsel noted McGinness had never before mentioned the discovery

requests      despite     repeated   communications   about   discovery,    the

documents themselves indicated they were not created in March, and

inspection of the documents revealed the signatures were identical.

McGinness did not fess up; he embellished. He told opposing counsel he

specifically recalled preparing and signing the discovery requests at the

same time he responded to opposing counsel’s discovery requests and

may have served them the same day.             He further informed opposing

counsel that, because he did not sign the certificate of service, he could

not speak to the allegation of identical signatures and that his secretary,

who signs many certificates of service each week, had no recollection of

signing it.

         Opposing counsel filed a motion for sanctions with the district

court.     Once again, McGinness embellished instead of fessing up.

McGinness filed a response with the district court in which he

maintained neither he nor his assistant photocopied nor duplicated
                                       5

previously used certificates of service. McGinness added a new layer to

his fraudulent conduct by hiring an expert at his own expense to defend

the position he knew to be false. McGinness represented to the district

court that his own expert found the signatures were not identical.

Finally, McGinness attempted to discredit opposing counsel’s theory that

he was motivated by a desire to delay the deposition.

      McGinness communicated with his client about the pending

sanctions motion. In an email, McGinness noted opposing counsel had

alleged McGinness had fabricated certificates of service dates in an

attempt to delay the client’s deposition. McGinness informed his client

that he did “not take these allegations lightly” and that he had discussed

the motion with opposing counsel. McGinness also informed his client

he had hired, at his own expense, “a forensic document examiner who is

willing to testify that the certificates are not fabricated.”

      The district court scheduled a hearing on the sanctions motion. At

the hearing, McGinness once again chose not only to maintain the lie,

but to embellish.      He insisted the certificates of service were not

fabrications.   He also attacked the conclusions of opposing counsel’s

handwriting expert.     After the district court expressed its opinion to

McGinness it did not think it needed a handwriting expert to see the

fabricated certificates of service matched the one on the response to

opposing counsel’s discovery requests, McGinness asserted there was no

evidence to explain why the certificates of service were identical.

McGinness acknowledged his administrative assistant’s signature was on

the certificates of service, but stressed that she signs a significant

number of documents each week.             He further stressed that he has

multiple administrative assistants and that any of them could have

prepared the documents.
                                            6

        The district court rejected McGinness’s now elaborate deceit. The

district court found McGinness intentionally and knowingly affixed false

certificates of service to discovery requests to cause unnecessary delay in

the progression of the litigation.              The district court further noted,

“McGinness’s behavior is so shocking and egregious that it is hard even

to know what to say about it.” The district court continued, “It is deeply

disappointing to find that a member of the bar has engaged in such

elaborate, calculated, and premeditated deceit.”                  The district court

sanctioned McGinness pursuant to Iowa Rule of Civil Procedure 1.413(1).

The district court ordered McGinness to pay $5152 to opposing counsel

and $2348 to the Iowa Judicial Branch. 1 The district court forwarded a

copy of the sanctions order to the state court administrator.

        After receiving the district court order, McGinness disclosed his

conduct to his law firm.           While a senior partner testified he urged

McGinness to report his misconduct to the Board, McGinness testified he

had received an inquiry from the Board shortly after he received the

court order, which nullified his ability to self-report. McGinness’s firm

told McGinness he had betrayed their trust. At this point, McGinness

voluntarily withdrew from the firm and began a solo practice in Iowa
City.    While expressing shock at McGinness’s behavior, at least one

senior partner regarded his conduct as an aberration and referred

business to McGinness as a solo practitioner.

        After receiving a complaint from the district court, the Board

requested a response from McGinness. McGinness filed with the Board a

        1A court may order the amount of a monetary sanction that exceeds the amount
of direct financial injury to the harmed litigants to be paid to the judicial system to
avoid any party from receiving a windfall and to at least partially reimburse the judicial
system for unnecessary costs incurred. Roewedder v. Anderson, 814 N.W.2d 585, 592–
93 (Iowa 2012).
                                      7

letter in which he admitted he engaged in the alleged misconduct and

expressed remorse for his actions.        In particular, McGinness cited his

“extreme disappointment” in himself and recognized his actions reflected

“a severe lapse in judgment.” Acknowledging there was no excuse for his

actions, McGinness stated that in falsifying the certificates of service he

was “motivated by a misguided loyalty and attempt to protect a client”

and that instead he should have admitted the oversight and requested an

extension. McGinness further noted his belief that submitting his client

for a deposition without the benefit of the discovery responses could have

compromised his client’s case. Finally, he noted that while it would take

significant time to regain the lost trust of his friends and law partners, he

believed the disciplinary process and the process of mending damaged

relationships would make him a better person and attorney.

      After receiving McGinness’s response, the Board filed a complaint

with the commission alleging his conduct violated Iowa Rules of

Professional Conduct 32:3.3(a)(1), 32:8.4(c), and 32:8.4(d).          At the

subsequent hearing, McGinness again admitted to engaging in the

misconduct and expressed his remorse.               McGinness offered live

testimony and affidavits from a senior partner in his former firm, an

administrator at the University of Iowa College of Law, a family friend,

and other lawyers as character witnesses. McGinness offered evidence

showing he had served on a local school board, local municipal boards,

and in various organizations and had coached wrestling, soccer, and

baseball.

      Based on the undisputed evidence, the commission found

McGinness violated rules 32:3.3(a)(1), 32:8.4(c), and 32:8.4(d).          The

commission determined aggravating factors included McGinness’s failure

to self-report, repeated failure to tell the truth, and failure to turn to the
                                    8

numerous friends and colleagues comprising his support system for

advice.   The commission also noted the presence of several mitigating

factors, including McGinness’s sincere and straightforward admission to

the commission, his lack of prior discipline, and his community service.

In light of the infractions, the commission recommended this court

suspend McGinness’s license to practice law for six months.

      II. Standard of Review.

      We review the record before the commission de novo. Iowa Ct. R.

35.11(1); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Liles, 808 N.W.2d
203, 205–06 (Iowa 2012).       The Board must prove misconduct by a

convincing preponderance of the evidence.       Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Earley, 774 N.W.2d 301, 304 (Iowa 2009). Proof by a

convincing preponderance of the evidence is a more demanding standard

than proof by preponderance of the evidence, but less demanding than

proof beyond a reasonable doubt.     Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Adams, 809 N.W.2d 543, 545 (Iowa 2012).        We give respectful

consideration to the commission’s finding of fact and recommended

sanction, but we are not bound by them. Earley, 774 N.W.2d at 304.

      III. Discussion.

      A. Ethical Violations.

      1. Introduction. We begin our substantive review of this matter by

determining whether McGinness engaged in misconduct under our

ethical rules.   Although the facts are largely undisputed, we still

independently determine whether the commission’s determination that

McGinness violated our rules of ethics are supported in fact and law.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCarthy, 814 N.W.2d 596,

601 (Iowa 2012) (noting that even when parties enter into a stipulation of
                                    9

facts and ethical violations, this court must still determine whether a

violation occurred).

      2. Dishonest, fraudulent, deceitful, or misrepresentative conduct.

Iowa Rule of Professional Conduct 32:8.4(c) provides that “[i]t is

professional misconduct for a lawyer to . . . engage in conduct involving

dishonesty, fraud, deceit, or misrepresentation.” To violate this rule, a

lawyer must act with some level of scienter, which means the

misrepresentation must be more than a negligent misrepresentation.

E.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591,

605 (Iowa 2011).       A lawyer may violate this rule by making a

misrepresentation to opposing counsel, see, e.g., Comm. on Prof’l Ethics &

Conduct v. Chipokas, 493 N.W.2d 414, 418 (Iowa 1992) (finding a lawyer

violated the predecessor rule, Iowa Code of Professional Responsibility for

Lawyers DR 1–102(A)(4), by misrepresenting to opposing counsel that he

had authority to settle for a specific amount), or to the court, see, e.g.,

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schall, 814 N.W.2d 210, 213–

14 (Iowa 2012) (finding a violation where a lawyer filed a written

arraignment and plea of not guilty after making an unauthorized

alteration to the form to waive speedy trial, and after signing it as an

attorney falsely representing he had discussed the right to a speedy trial

with his client and as a notary falsely representing his client had signed

the document in his presence). We found a violation of the predecessor

to rule 32:8.4(c), DR–102(A)(4), when a lawyer, in an attempt to conceal

his neglect, falsely certified on his combined certificate that he had

several days earlier served a combined certificate on opposing counsel,

mailed it to the clerk of the supreme court, and personally delivered it to

the district court clerk.   See Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Stein, 586 N.W.2d 523, 525–26 (Iowa 1998).
                                    10

      As     in   Stein,   McGinness     intentionally      made   repeated

misrepresentations of material fact to opposing counsel. He photocopied

old certificates of service in an attempt to deceive opposing counsel into

believing McGinness had served him with discovery requests when

McGinness had not done so.        When confronted about the matter by

opposing counsel, McGinness attempted to cover his tracks with more

fabrication. Accordingly, we find the Board established by a convincing

preponderance of the evidence that McGinness violated rule 32:8.4(c).

      3. Candor toward the tribunal. Iowa Rule of Professional Conduct

32:3.3(a)(1)(A) provides that “[a] lawyer shall not knowingly . . . make a

false statement of fact or law to a tribunal or fail to correct a false

statement of material fact or law previously made to the tribunal by the

lawyer.” Because the lawyer must knowingly make the false statement,

the lawyer must have “actual knowledge of the fact in question.” Iowa R.

Prof’l Conduct 32:1.0(f) (defining the term “knowingly”).

      Our cases reveal that false statements to the court can be made

both orally and in writing. We have found violations when a lawyer filed

falsely notarized documents with the court, when a lawyer forged a guilty

plea for a defendant he was representing, and when a lawyer filed a

document with the court misrepresenting the marital status of a

decedent.    See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Palmer, 825
N.W.2d 322, 325 (Iowa 2013) (falsely notarized document); Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Kallsen, 814 N.W.2d 233, 238 (Iowa 2012)

(forged guilty plea); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761
N.W.2d 53, 60 (Iowa 2009) (misrepresentation of marital status of

decedent).   We have also found a violation of this rule when a lawyer

orally made a false statement to the court. See Iowa Supreme Ct. Att’y
                                       11

Disciplinary Bd. v. Hearity, 812 N.W.2d 614, 621 (Iowa 2012) (false

statement that lawyer had not received notice of his suspended license).

        We have no trouble finding McGinness violated rule 32:3.3(a)(1).

In his response to the motion for sanctions, which McGinness signed and

filed with the court, McGinness stated, “Neither present counsel nor his

assistant photocopied or duplicated previously used certificates of

service.” He further stated that when he looked in his discovery file to

verify he had responded to opposing counsel’s discovery requests, he

noted the presence of his discovery requests bearing a March 21 service

date.

        One week later, at the hearing on the motion for sanctions,

McGinness presented an argument that opposing counsel had failed to

prove the certificates of service were photocopies.          When the district

court informed McGinness it did not need a handwriting expert to see the

certificates of service were the same and asked McGinness for an

explanation, McGinness indicated he was unable to find any explanation

based upon his review of his firm’s document management system and

his discussions with his assistant. He continued to hide from the district

court what he knew to be the truth.

        Given the undisputed facts and McGinness’s admissions, we find

the Board proved McGinness violated rule 32:3.3(a)(1) in both his written

filing with the district court and his oral statements to the district court

by a convincing preponderance of the evidence.

        4. Conduct prejudicial to the administration of justice. Iowa Rule of

Professional    Conduct    32:8.4(d)   provides   that   “[i]t   is   professional

misconduct for a lawyer to . . . engage in conduct that is prejudicial to

the administration of justice.” Conduct violates this rule if “it impedes

‘the efficient and proper operation of the courts or of ancillary systems
                                    12

upon which the courts rely.’ ” Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Taylor, 814 N.W.2d 259, 267 (Iowa 2012) (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96, 102–03 (Iowa 2012)). A

lawyer violates this ethical rule by engaging in misconduct that impedes

the efficient operation of the courts and wastes judicial resources.

Kallsen, 814 N.W.2d at 238–39.

      We also have no trouble finding a violation of rule 32:8.4(d) on the

undisputed facts.    McGinness caused the district court to schedule a

completely unnecessary hearing about a collateral matter completely

unrelated to the merits of the underlying lawsuit. By persisting in his

course of conduct, he plainly impaired the efficient operation of the court

system and caused a waste of judicial resources. Therefore, we find the

Board proved a violation of rule 32:8.4(d) by a convincing preponderance

of the evidence.

      B. Sanction.

      1. Overview of sanctions in disciplinary cases. In considering an

appropriate   sanction,   this   court   considers   all    the   facts   and

circumstances, including the nature of the violations, the attorney’s

fitness to practice law, deterrence, the protection of society, the need to

uphold public confidence in the justice system, and the need to maintain

the reputation of the bar. E.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Dunahoo, 799 N.W.2d 524, 534–35 (Iowa 2011).               We also consider

mitigating and aggravating circumstances. E.g., Van Ginkel, 809 N.W.2d

at 109; Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ireland, 748 N.W.2d
498, 502 (Iowa 2008).     The court gives respectful consideration to the

findings and recommendations of the commission, but “may impose a

greater or lesser sanction than that recommended by the commission.”
                                    13

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wheeler, 824 N.W.2d 505, 509–

10 (Iowa 2012).

      Though a one-size-fits-all approach to professional discipline is

inappropriate, we seek to “achieve consistency with prior cases when

determining the proper sanction.”    Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Templeton, 784 N.W.2d 761, 769 (Iowa 2010).         We recognize,

however, that “consistency is achieved through the difficult process of

carefully considering and balancing all the relevant circumstances in

each case, not by lumping conduct into broad categories of sanctions.”

Wheeler, 824 N.W.2d at 511. Further, as noted by Board counsel at the

hearing before the commission, we rarely encounter cases where the

exact same conduct has occurred previously.

      2. Positions of the parties. In this appeal, McGinness largely falls

on his sword. He unequivocally concedes the record supports the ethics

violations we have found. He further recognizes “fundamental honesty is

the base line and mandatory requirement to serve in the legal

profession.”   Kallsen, 814 N.W.2d at 239 (internal quotation marks

omitted).   He does not attempt to explain away his misconduct by

blaming others or citing vague mitigating circumstances that usually fail

to persuade.

      Yet, McGinness asserts a six-month suspension is too harsh. He

notes that while we have imposed six-month suspensions in other cases

involving false representations to opposing counsel and to the court,

these cases often involve other aggravating factors not present in this

case or a lack of mitigating factors. He notes, for example, that in Iowa

Supreme Court Attorney Disciplinary Board v. Wagner, 768 N.W.2d 279

(Iowa 2009), an attorney who ultimately received a six-month suspension

for his conduct in a probate matter not only made numerous
                                      14

misrepresentations to the district court, but also neglected the matter,

prematurely took probate fees, failed to deposit unearned fees in his

trust account, failed to promptly return unearned fees, and failed to

cooperate with the disciplinary board. McGinness notes that in his case,

these additional violations are not present. He uses similar reasoning to

distinguish    other   misrepresentation      cases   involving   six-month

suspensions.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Isaacson,

750 N.W.2d 104,   110    (Iowa   2008)   (six-month   suspension   for

misrepresentations to partner and to the disciplinary board in addition to

trust account violations); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Powell, 726 N.W.2d 397, 408 (Iowa 2007) (six-month suspension for

harm to clients in addition to misrepresentations to clients for purpose of

obtaining payment of fees).

      McGinness further argues an assessment of the balance of

mitigating and aggravating circumstances should tip this court in the

direction of a suspension of less than six months. McGinness asserts

that while he committed multiple offenses, they did not arise out of

separate, unrelated incidents but were, in essence, part of a single

course of conduct.       McGinness challenges the assertion of the

commission that the existence of a “strong support” system in his firm

was an aggravating factor.      He points out that he has suffered a

significant financial loss as a result of court sanctions and his departure

from a prestigious law firm.     He further asserts that he has suffered

substantial intangible losses to his professional and personal reputation.

He notes that he will essentially have to start over in his legal practice

once any suspension has run its course.

      The Board, in contrast, urges us to follow the recommendation of

the commission and suspend McGinness’s license for six months. The
                                    15

Board cites a number of cases involving misrepresentation where a six-

month suspension was imposed.            For instance, in Committee on

Professional Ethics & Conduct v. Bauerle, 460 N.W.2d 452, 453 (Iowa

1990), we suspended the license of an attorney who altered and

backdated documents for a client and falsely notarized them even though

the attorney had an “otherwise excellent record.”      Similarly, in Iowa

Supreme Court Board of Professional Ethics & Conduct v. Rylaarsdam,

636 N.W.2d 90, 91–93 (Iowa 2001), we suspended an attorney for six

months for misrepresentations when the attorney had no prior

disciplinary history, received no financial benefit, was sincere and

remorseful, accepted responsibility, and made no attempt to blame

others.

      The Board recognizes the taking of responsibility and remorse are

mitigating factors, but points to the presence of certain aggravating

factors. The Board notes that McGinness lied on numerous occasions to

both opposing counsel and the district court and that McGinness went

so far as to hire an expert in an attempt to cover his falsehoods. Further,

the Board notes McGinness did not self-report to the Board.

      3.   Analysis of appropriate sanction.   At the outset, we note the

unusual nature of this case.     McGinness did not serve the discovery

requests in an optimal fashion, but McGinness’s neglect to serve the

requests was hardly an insurmountable problem for him or his client.

McGinness could have asked for an accommodation from the opposing

lawyer, sought protection from the court, or simply taken additional time

to thoroughly prepare his client for the scheduled deposition. Moreover,

McGinness’s failure to serve the discovery requests might not have been

entirely to his client’s disadvantage, as the process of responding to

discovery requests can sharpen opposing counsel’s knowledge of the case
                                           16

and lead to a more informed interrogation during the deposition.

McGinness’s solution—a course of unethical conduct—is striking in light

of the minor problem he faced. In any event, we note, as McGinness now

recognizes, that “honesty is the base line and mandatory requirement to

serve in the legal profession.”          Kallsen, 814 N.W.2d at 239 (internal

quotation marks omitted).           We expect honesty in all aspects of the

practice of law. There can be no doubt McGinness fell far short of what

we expect of our lawyers, day in and day out, who practice law in this

state.

         Our cases show a range of sanctions for misconduct involving

dishonesty where lawyers have made misrepresentations. See, e.g., id. at

240 (one-year suspension for forging guilty plea document); Van Ginkel,
809 N.W.2d at 110–11 (two-month suspension for filing interlocutory

report with a false statement and other violations); Bauerle, 460 N.W.2d

at   454    (six-month       suspension        for   alteration    and    backdating   of

partnership documents with false notarization); see also Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375, 378, 382 (Iowa

2007)      (revoking   the     license    of     a    lawyer      who    made   multiple

misrepresentations, including forging an executor’s name on a probate

report submitted to the court, after the lawyer had been previously

suspended for forging a judge’s signature). Further, as pointed out by

McGinness, a number of our disciplinary cases involving dishonesty or

misrepresentation and resulting in six-month suspensions involve

additional unethical conduct.            See Wagner, 768 N.W.2d at 281 (six-

month suspension for misrepresentations as well as neglect and other

violations); Powell, 726 N.W.2d at 408 (six-month suspension for

misrepresentation and various other disciplinary violations); Stein, 586
N.W.2d       at    525–26        (six-month          suspension         for   intentional
                                        17

misrepresentations and neglect).        In the end, the level of sanction is

individually crafted based upon the nature of the violation and the

mitigating and aggravating circumstances, to which we now turn.

      Surely the persistence of McGinness in perpetuating his falsehood

is a remarkable aggravating factor.           This case does not involve an

isolated false statement, in itself a serious offense. See Van Ginkel, 809
N.W.2d at 111. Instead, McGinness repeatedly lied to opposing counsel

and to the district court.     He also attempted to justify his conduct in

communications     with      his    client.     McGinness   had   numerous

opportunities to withdraw from his perilous course, but instead simply

dug himself into a progressively deeper ethical pit. We have not regarded

such repeated misconduct as irrelevant because it is part of an ongoing

unethical course of conduct.        See Kallsen, 814 N.W.2d at 238 (noting

filing of forged plea agreement was “merely the last step in a dishonest

scheme”); Rylaarsdam, 636 N.W.2d at 93 (noting in imposing a six-

month suspension that “Rylaarsdam’s misconduct went beyond lying to

clients; he actually forged his clients’ signatures and, in an even more

calculated and unscrupulous attempt to hide his neglect, falsified a court

document”). McGinness did not stop digging until after the district court

entered an order imposing sanctions and notified the Board.          At this

point, McGinness was left, almost literally, with no remaining options.

Only when cornered did McGinness abandon his dishonest scheme.

      The commission also believed McGinness’s failure to self-report

was an aggravating factor.         McGinness claimed he received the letter

from the Board shortly after receiving the sanctions order. The sanctions

order indicates it had been forwarded to the state court administrator.

McGinness could have terminated his conduct, of course, and self-

reported prior to the district court’s ruling. He did not do so. On the
                                      18

other hand, once he received the district court’s ruling that was

forwarded   to   judicial   branch    authorities,   it   was    reasonable   for

McGinness to assume the matter was already reported.                Perhaps he

should have self-reported anyway, but after the district court’s ruling,

any self-reporting would be more self-serving than material. We view the

root problem here as not so much McGinness’s failure to report his

misconduct after the district court’s ruling, but instead McGinness’s

remarkable persistence in pursuing his dishonest course, which we have

already identified as an aggravating factor in this case.

      The   commission found the presence of a                  support   system

surrounding McGinness was an aggravating factor. McGinness did have

ready access to experienced lawyers to help him work through problems

of legal practice.    When he realized he had failed to timely serve

discovery, he could have consulted other more experienced lawyers in the

firm regarding the best method of handling the problem. Certainly a trip

down the hall and a consultation with a senior attorney would have led

to a different result in this case.    Yet, the failure to access a support

system might have more bearing in a borderline case where a

conscientious but inexperienced lawyer would seek good advice on a

difficult ethical dilemma.    In this case, even an inexperienced lawyer

would know that the path chosen violated our ethical rules. We view the

problem here not so much as a failure to access a mentor but more as a

profoundly wrong judgment any lawyer should avoid regardless of the

presence of a support system.

      We now turn to mitigating factors.         It is true, of course, that

McGinness expressed remorse and cooperated with the Board, which are

potentially mitigating factors.   See Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Khowassah, 837 N.W.2d 649, 657 (Iowa 2013) (cooperation with
                                      19

the disciplinary board); In re Meldrum, 834 N.W.2d 650, 654 (Iowa 2013)

(remorse as mitigating factor).      McGinness’s remorse and cooperation,

however, arose only after the district court entered its order imposing

sanctions and he was contacted by the Board regarding a complaint

about his misconduct.     Without the impetus provided by the district

court’s sanctions order and referral of the matter to the Board, there is

nothing in the record to suggest McGinness was prepared to abandon his

deception. The chronology tends to deflate consideration of remorse and

cooperation as mitigating factors.

      There are, however, other mitigating factors. In particular, we note

McGinness has an exemplary history of service to the community. We

have recognized such service as a mitigating factor, see, e.g., Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Ackerman, 786 N.W.2d 491, 497–98

(Iowa 2010) (citing extensive community service as a mitigating factor),

and we take it into account in this case. We also note that McGinness

has no prior disciplinary history.       See, e.g., Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Bieber, 824 N.W.2d 514, 527 (Iowa 2012) (lack of a

prior disciplinary record regarded a mitigating factor). Finally, the record

establishes no substantial harm to the client, although the need to find

successor counsel was certainly an inconvenience. See Van Ginkel, 809
N.W.2d at 110 (lack of harm to client a mitigating factor).

      In the end, however, we find the commission’s recommendation of

a six-month suspension is appropriate. The seriousness of the violation

simply outweighs, in our judgment, the mitigating circumstances. Our

citizens generally, and this court particularly, rely upon the honesty and

integrity of lawyers to ensure the fair operation of our adversary system

of justice. In the arena of civil discovery, the honesty of lawyers is an

essential   component.      While     McGinness’s   conduct   may   be   an
                                   20

extraordinary one-time occurrence that is out of character for him, we

must protect the integrity of the judicial system and the lawyers who

work within it.

      IV. Conclusion.

      For the above reasons, we suspend McGinness’s license to practice

law in this state with no possibility of reinstatement for six months from

the date of this opinion.   The suspension applies to all facets of the

practice of law, as provided by Iowa Court Rule 35.13(3), and requires

McGinness to notify his clients, as provided by Iowa Court Rule 35.23.

Upon any application for reinstatement, McGinness must establish that

he has not practiced law during the suspension period and that he has

complied with the requirements of Iowa Court Rule 35.14. The costs of

this proceeding are assessed to McGinness pursuant to Iowa Court Rule

35.27(1).

      LICENSE SUSPENDED.

      Waterman and Mansfield, JJ., take no part.